         Case 3:20-cv-01193-IM   Document 59    Filed 10/29/20   Page 1 of 3




Rian Peck (they/them), OSB No. 144012
RPeck@perkinscoie.com
Thomas R. Johnson (he/him), OSB No. 010645
TRJohnson@perkinscoie.com
Misha Isaak (he/him), OSB No. 086430
MIsaak@perkinscoie.com
Nathan Morales (he/him), OSB No. 145763
NMorales@perkinscoie.com
PERKINS COIE LLP
1120 N.W. Couch Street, 10th Floor
Portland, OR 97209-4128
Telephone: 503.727.2000
Facsimile: 503.727.2222

Shane Grannum (he/him), pro hac vice
SGrannum@perkinscoie.com
Sarah Mahmood (she/her), pro hac vice pending
SMahmood@perkinscoie.com
PERKINS COIE LLP
700 13th Street, NW, Suite 800
Washington, D.C. 20005-3960
Telephone: 202.654.6200
Facsimile: 202.654.6211

Zachary Watterson (he/him), pro hac vice
ZWatterson@perkinscoie.com
PERKINS COIE LLP
3150 Porter Drive
Palo Alto, CA 94304-1212
Telephone: 650.838.4300
Facsimile: 650.838.4350

Kelly K. Simon (she/her), OSB No. 154213
ksimon@aclu-or.org
AMERICAN CIVIL LIBERTIES UNION
FOUNDATION OF OREGON
P.O. Box 40585
Portland, OR 97240
Telephone: 503.227.6928

Attorneys for Plaintiffs




    PLAINTIFFS’ UNOPPOSED MOTION FOR                           Perkins Coie LLP
    EXTENSION OF TIME TO FILE RESPONSE TO                1120 N.W. Couch Street, 10th Floor
    FEDERAL DEFENDANTS’ MOTION TO DISMISS                    Portland, OR 97209-4128
                                                               Phone: 503.727.2000
                                                                Fax: 503.727.2222
           Case 3:20-cv-01193-IM     Document 59   Filed 10/29/20   Page 2 of 3




                        UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                   PORTLAND DIVISION


CHRISTOPHER WISE, MICHAEL                   Case No. 3:20-cv-01193-IM
MARTINEZ, CHRISTOPHER
DURKEE, and SAVANNAH                        PLAINTIFFS’ UNOPPOSED
GUEST, individuals,                         MOTION FOR EXTENSION OF
                                            TIME TO FILE RESPONSE TO
                     Plaintiffs,            FEDERAL DEFENDANTS’
                                            MOTION TO DISMISS AGENCY
      v.                                    AND OFFICIAL CAPACITY
                                            CLAIMS
CITY OF PORTLAND, a municipal
corporation; OFFICER STEPHEN
B. PETTEY, in his individual
capacity; JOHN DOES 1-60,
individual and supervisory officers of
Portland Police Bureau; U.S.
DEPARTMENT OF HOMELAND
SECURITY; U.S. MARSHALS
SERVICE; JOHN DOES 61-100,
individual and supervisory officers of
the federal government,

                     Defendants.




    PLAINTIFFS’ UNOPPOSED MOTION FOR                              Perkins Coie LLP
    EXTENSION OF TIME TO FILE RESPONSE TO                   1120 N.W. Couch Street, 10th Floor
    FEDERAL DEFENDANTS’ MOTION TO DISMISS                       Portland, OR 97209-4128
                                                                  Phone: 503.727.2000
                                                                   Fax: 503.727.2222
        Case 3:20-cv-01193-IM      Document 59     Filed 10/29/20    Page 3 of 3




                       LOCAL RULE 7-1 CERTIFICATION
      Pursuant to LR 7-1(a), plaintiffs Christopher Wise, Michael Martinez,

Christopher Durkee, and Savannah Guest (“Plaintiffs”) certify that counsel for

Plaintiffs has conferred in good faith with counsel for Defendants U.S. Department

of Homeland Security, U.S. Marshals Service, and John Does 61-100 (“Federal

Defendants”) regarding the relief requested in this Motion, and that Federal

Defendants do not oppose the Motion.

                                       MOTION
      On October 20, 2020 Federal Defendants filed and served a Motion to

Dismiss Agency and Official Capacity Claims (“Motion”). Per LR 7-1(e)(1),

Plaintiffs’ Response to the Motion is due November 3, 2020. Pursuant to Fed. R.

Civ. P. 6(b)(1), Plaintiffs hereby request an extension of 14 days to file their

Response to the Motion, moving the deadline out to November 17, 2020.



DATED: October 29, 2020                      PERKINS COIE LLP


                                             By: /s/ Nathan Morales
                                                 Rian Peck, OSB No. 144012
                                                 Thomas R. Johnson, OSB No. 010645
                                                 Misha Isaak, OSB No. 086430
                                                 Nathan Morales, OSB No. 145763
                                                 Shane Grannum, pro hac vice
                                                 Sarah Mahmood, pro hac vice pending
                                                 Zachary Watterson, pro hac vice
                                                 PERKINS COIE LLP

                                                 Kelly K. Simon, OSB No. 154213
                                                 AMERICAN CIVIL LIBERTIES UNION
                                                 FOUNDATION OF OREGON

                                             Attorneys for Plaintiffs




1-   PLAINTIFFS’ UNOPPOSED MOTION FOR                              Perkins Coie LLP
     EXTENSION OF TIME TO FILE RESPONSE TO                   1120 N.W. Couch Street, 10th Floor
     FEDERAL DEFENDANTS’ MOTION TO DISMISS                       Portland, OR 97209-4128
                                                                   Phone: 503.727.2000
                                                                    Fax: 503.727.2222
